Case: 19-60268   Document: 00515474748        Page: 1   Date Filed: 07/01/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                    No. 19-60268                        FILED
                                                                     July 1, 2020
                                                                   Lyle W. Cayce
MICHAEL WIGGINTON, JR.,                                                 Clerk

             Plaintiff - Appellee

v.

CHANCELLOR DANIEL W. JONES, Individually and in his official capacity
as Chancellor; PROVOST MORRIS H. STOCKS, Individually and in his
official capacity as Provost; DEAN JOHN Z. KISS, Individually and in his
official capacity as Dean; DEAN VELMER BURTON, Individually and in his
official capacity as Dean; CHAIR ERIC LAMBERT, Individually and in his
official capacity as Department Chair,

             Defendants - Appellants




                Appeal from the United States District Court
                  for the Northern District of Mississippi


Before CLEMENT, HIGGINSON, and ENGELHARDT, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:
      Dr. Michael Wigginton was denied tenure during his sixth year as an
assistant professor of Legal Studies at the University of Mississippi. He sued
several university officials in their individual capacities, alleging that they
violated his substantive due process rights when they evaluated his eligibility
for tenure in an arbitrary and capricious manner. The district court denied
defendants’ qualified immunity defenses and allowed Wigginton’s case to
     Case: 19-60268      Document: 00515474748        Page: 2    Date Filed: 07/01/2020



                                     No. 19-60268
proceed to a jury. After a week-long trial, Wigginton was awarded over
$200,000 in damages for lost wages and past and future pain and suffering.
      We hold that the district court erred when it denied defendants’ motions
for qualified immunity. Because Wigginton did not have a clearly-established
property right, we REVERSE and RENDER judgment in favor of defendants.
                                            I.
      In 2008, Dr. Michael Wigginton was hired by the University of
Mississippi as an assistant tenure-track professor of Legal Studies in the
School of Applied Sciences. Before entering academia, Wigginton spent his
career as a professional law enforcement agent. He became an assistant
professor after earning his PhD from the University of Southern Mississippi.
At the University of Mississippi (“the University”), his research and teaching
responsibilities focused on criminal justice, homeland security, and terrorism.
                      A. Tenure Policies and Guidelines
      As a tenure-track employee, Wigginton was required to complete a five-
year probationary period before he would become eligible for a formal process
of tenure review. During Wigginton’s time with the University, three separate
tenure documents governed the terms of his employment. 1 The University’s
policy, which applies to all schools within the University of Mississippi system,
provides that tenure candidates will be evaluated on three different axes:
“teaching, research and/or creative achievement, and service.” The policy
defines “research and creative achievement” as scholarly work that “make[s]
contributions to the expansion of knowledge and indicate[s] the professional
vitality of the candidate.” It identifies several examples of achievement in this




      1  According to the University’s “Tenure Policies and Procedures” document, the
Provost or Vice Chancellor for Academic Affairs bears the responsibility of ensuring “that
each school’s or department’s standards are consistent with the University’s mission.”
                                            2
    Case: 19-60268      Document: 00515474748        Page: 3    Date Filed: 07/01/2020



                                    No. 19-60268
area, including “articles in refereed or other scholarly professional journals.” 2
Textbooks are not included in the policy’s list of scholarly achievements;
instead, the University policy explains that a professor’s contributions to
textbooks are evaluated as an aspect of the professor’s teaching abilities.
      The School of Applied Sciences (“the School”) maintains its own tenure
guidelines. Like the University policy, the School’s guidelines explain that
“instructional textbooks” will be evaluated as an aspect of a professor’s
teaching abilities—not his scholarly and research skills. The School’s
guidelines emphasize the importance of research, warning that tenure will not
be granted unless the professor establishes a “continuous record of scholarship
in refereed, academic journals.”
      Finally, the Legal Studies Department (“the Department”) maintains its
own “Guidelines for Tenure and Promotion.” In contrast with the above
documents, the Department’s guidelines explain that a candidate’s publication
of textbooks by a “recognized professional press” will be considered when
evaluating the professor’s research and scholarship contributions. The
Department guidelines do not require professors to publish articles in refereed
journals in order to become eligible for tenure.
      All three documents contain language that highlights the subjective
nature of the tenure review process. Though the University’s policy notes that
“[t]here is an understanding that good faith is a requirement for all facets of
th[e] policy,” it also explains that candidates who meet the specified criteria
are not necessarily guaranteed a tenure award. The University’s policy
explains that candidates may be denied tenure if they are not “fitted or needed
to serve the present and future needs of the University’s programs.” Likewise,



      2  A “refereed” journal is a journal that ensures rigorous review of scholarship by
experts within a scholar’s field before articles are selected for publication.
                                           3
    Case: 19-60268    Document: 00515474748     Page: 4   Date Filed: 07/01/2020



                                 No. 19-60268
both the School and Department guidelines explain that a candidate’s
scholarship record is measured in terms of quantity and quality. The quality
of a professor’s research contributions will be judged by objective and
subjective measures, including by the opinions of peer scholars in the
professor’s field, “ranking sources for journals, [and] citations and citation
rates (when available).”
                       B. Tenure Denial and Termination
      The events leading to the University’s decision to deny Wigginton tenure
are largely undisputed. Because this appeal follows a jury verdict, we recount
the facts “in the light most favorable to the jury’s determination.” Waganfeald
v. Gusman, 674 F.3d 475, 480 (5th Cir. 2012).
      When Wigginton was hired, Dr. David McElreath, the Chair of the Legal
Studies Department during the 2008–2009 and 2009–2010 school years, told
him that the “major emphasis in [the] [D]epartment was teaching.” Consistent
with that priority, McElreath encouraged Wigginton to focus his scholarship
efforts on publishing textbooks, rather than pursuing other forms of research
and writing. McElreath gave Wigginton positive evaluations in his first two
annual reviews, expressing the opinion that Wigginton had “outstanding”
research skills and that he was “exceed[ing] all expectations for advance in
rank.”
      During the 2010–2011 school year, Dr. Stephen Mallory took over as
interim Chair of the Legal Studies Department. Mallory told Wigginton to
“keep doing what [he had been]” doing under McElreath’s supervision. In
Wigginton’s third, fourth, and fifth year evaluations, Mallory gave Wigginton
high marks for his “cutting edge” research, and explained that it was his belief
that Wigginton was “making excellent progress toward meeting the
expectations for tenure-track faculty.” A month before Mallory submitted
Wigginton’s fifth-year review, Wigginton was notified that he had been
                                       4
    Case: 19-60268      Document: 00515474748        Page: 5    Date Filed: 07/01/2020



                                    No. 19-60268
nominated for the Thomas A. Crowe Outstanding Faculty Award—a
Department prize that recognized “meritorious faculty engagement in
scholarship, teaching, and service.” Though Wigginton was his Department’s
nominee, he was not selected as the winner of the Award.
      In accordance with University policy, Wigginton formally applied for
tenure in 2013, at the beginning of his sixth year at the University. At that
time, he had co-authored five textbooks, published two peer-reviewed journal
articles and had a third accepted for publication, and published one article in
a professional, non-academic journal. Wigginton prepared his application and
submitted a list of potential external reviewers with knowledge of his work.
The Department Chair was responsible for selecting three reviewers from that
list and, in consultation with the faculty, identifying two additional reviewers
who could provide their assessment of Wigginton’s work. All five of Wigginton’s
external reviewers provided a positive review of Wigginton’s skills, research
record, and eligibility for tenure.
      Wigginton’s application was forwarded to the tenured faculty members
in his Department, who voted 5 to 2 in favor of granting tenure and 4 to 2 in
favor of promoting him from assistant to associate professor. 3 The faculty
recommendation was then submitted to Dr. Eric Lambert, who had assumed
the position of Chair of the Legal Studies Department a few months earlier, in
August 2013. In a six-page letter, Lambert recommended that the University
deny Wigginton tenure and promotion. He based his recommendation
primarily on his conclusion that Wigginton’s “scholarly productivity and
quality is very low.” Though he acknowledged that Wigginton had contributed



      3 When Wigginton applied for tenure, he simultaneously applied for a promotion—a
related but distinct University process. One of the tenured professors who voted to grant
Wigginton tenure was an assistant professor, so he was unable to vote for or against
Wigginton’s promotion.
                                           5
    Case: 19-60268     Document: 00515474748     Page: 6   Date Filed: 07/01/2020



                                  No. 19-60268
to several textbooks, he found Wigginton’s peer-reviewed articles to be “both
few and of low quality.”
      Lambert submitted his recommendation to the Dean’s Committee, which
voted 3 to 2 in favor of granting tenure and promotion. Wigginton’s application
and the Dean’s Advisory Committee recommendation were then sent to Velmer
Burton, Jr., the Dean of the School of Applied Sciences. Burton echoed much of
Lambert’s assessment and recommended rejecting Wigginton’s application for
tenure and promotion. In addition to his reservations about Wigginton’s
scholarship, Burton expressed “real concerns” that the five external reviewers
who evaluated Wigginton’s work were biased in their assessment.
      Dean John Kiss, the Dean of the Graduate School, agreed with Lambert
and Burton and recommended denying Wigginton tenure and promotion.
      Pursuant to University policy, Wigginton’s application was forwarded to
the Tenure and Promotion Review Committee. The Committee expressed
concern that the guidelines used to evaluate Wigginton were insufficiently
clear. Nevertheless, the Committee “did not . . . find cause to consider the
negative recommendations as arbitrary, capricious, or otherwise associated
with improper grounds.”
      Wigginton’s application was sent to Provost Morris Stocks, who
recommended denying tenure and promotion because Wigginton’s research
“d[id] not rise to the level of outstanding.”
      Wigginton sought review of these recommendations by the Tenure and
Promotion Appeals Committee, which held a hearing in April 2014. Though
the Committee did not believe that university officials acted improperly by
failing to consider evidence of Wigginton’s record, it did find flaws with
Wigginton’s review process. The Committee was concerned that Wigginton had
received inconsistent advice throughout his probationary period, and also
expressed the opinion that Wigginton’s external reviews should have been
                                         6
     Case: 19-60268      Document: 00515474748          Page: 7   Date Filed: 07/01/2020



                                     No. 19-60268
viewed with more deference. It ultimately recommended that the University
grant Wigginton an extended probation period “so that he can demonstrate his
ability to meet [the University’s tenure] expectations.”
      The Committee’s assessment was forwarded to Daniel Jones, Chancellor
of   the   University.     Jones    agreed       with   the   previous   administrator
recommendations and declined to nominate Wigginton for tenure or promotion.
Jones declined the Committee’s recommendation to grant Wigginton an
extended probationary period, and instead granted Wigginton a contract for a
final year of employment. Wigginton’s employment at the University concluded
on May 10, 2015.
                                   C. Procedural History
      Wigginton filed this lawsuit in June 2015. He asserted a variety of
federal and state-law claims, including claims for age, sex, and race
discrimination; retaliation; and a violation of his substantive due process
rights. After a week-long trial, the jury returned a verdict in favor of Wigginton
on his substantive due process claim and awarded him $218,000 in damages. 4
      The defendants filed a renewed motion for judgment as a matter of law
and a motion to alter or amend the judgment. The district court denied
defendants’ motions in their entirety, and this appeal followed.
                                           II.
      We review a challenge to a district court’s denial of a motion for judgment
as a matter of law “de novo, applying the same standard applied by the district
court.” Montano v. Orange County, 842 F.3d 865, 873 (5th Cir. 2016). Under
Federal Rule of Civil Procedure 50, judgment as a matter of law is appropriate
if “a party has been fully heard on an issue during a jury trial and the court


      4  Only two of Wigginton’s claims were submitted to the jury: his substantive due
process claim and his age discrimination claim. The jury found no liability on Wigginton’s
age discrimination claim. Wigginton does not challenge that finding on appeal.
                                             7
     Case: 19-60268        Document: 00515474748           Page: 8      Date Filed: 07/01/2020



                                         No. 19-60268
finds that a reasonable jury would not have a legally sufficient evidentiary
basis to find for the party on that issue.” Fed. R. Civ. P. 50(a)(1).
       Defendants argue that the district court erred when it denied their
motions for qualified immunity. Defendants raised their qualified immunity
defense multiple times in the district court, both before and after the jury
issued its verdict. 5 See Fed. R. Civ. P. 50(b) (authorizing the losing party to file
a renewed motion for judgment as a matter of law within 28 days of entry of
judgment). They argue that they are entitled to qualified immunity because
the terms of Wigginton’s employment did not give rise to a clearly-established
protected property interest—a necessary prerequisite for the viability of his
substantive due process claim.
       “Whether an asserted federal right was clearly established at a
particular time . . . presents a question of law, not one of ‘legal facts.’” Elder v.
Holloway, 510 U.S. 510, 516 (1994). We review questions of law, including the
district court’s qualified immunity conclusion, de novo. See id.; see also Tamez
v. City of San Marcos, 118 F.3d 1085, 1091 (5th Cir. 1997) (“We review de novo
[the court’s] legal conclusions, whether regarding federal or state law, in
entering judgment under Rule 50(b).”). “Qualified immunity shields
government officials from civil damages liability unless the official violated a
statutory or constitutional right that was clearly established at the time of the
challenged conduct.” Reichle v. Howards, 566 U.S. 658, 664 (2012) (emphasis
added). “To be clearly established, a right must be sufficiently clear ‘that every
reasonable official would [have understood] that what he is doing violates that
right.’” Id. (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). The court



       5  Specifically, defendants moved for qualified immunity on at least five separate
occasions: in their motion to dismiss; in their post-discovery motion for summary judgment;
at the close of Wigginton’s case-in-chief; at the close of all evidence; and after the jury verdict
was announced.
                                                8
    Case: 19-60268     Document: 00515474748     Page: 9   Date Filed: 07/01/2020



                                  No. 19-60268
must be able to point to “controlling authority—or a ‘robust consensus of [cases
of] persuasive authority’—that defines the contours of the right in question
with a high degree of particularity.” Morgan v. Swanson, 659 F.3d 359, 371–
72 (5th Cir. 2011) (footnote omitted) (quoting al-Kidd, 563 U.S. at 742). This
inquiry “must be undertaken in light of the specific context of the case, not as
a broad general proposition.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)
(quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per curiam)).
      In addition to their qualified immunity defenses, defendants make
several additional arguments in favor of an amended judgment or new trial.
We agree that Wigginton fails to establish that his rights were clearly
established, and we therefore do not reach defendants’ other arguments in
support of reversal.
                                       III.
      The district court erred when it denied defendants’ motion for qualified
immunity and concluded that Wigginton had a clearly-established property
interest. In reviewing a substantive due process claim, the existence of a
protected property interest is a threshold issue we must reach before we
consider whether the defendants’ actions were arbitrary and capricious. See
Moulton v. City of Beaumont, 991 F.2d 227, 230 (5th Cir. 1993). “If there is no
protected property interest, there is no process due.” Spuler v. Pickar, 958 F.2d
103, 106 (5th Cir. 1992); see also Whiting v. Univ. of S. Miss., 451 F.3d 339, 344
(5th Cir. 2006), abrogated on other grounds by Sims v. City of Madisonville,
894 F.3d 632 (5th Cir. 2018). We regularly grant qualified immunity in
substantive due process cases where the plaintiff fails to establish a clearly-
established property interest. See, e.g., Wilkerson v. Univ. of N. Tex. By and
Through Bd. of Regents, 878 F.3d 147, 155 (5th Cir. 2017); Williams v. Tex.
Tech. Univ. Health Scis. Ctr., 6 F.3d 290, 294 (5th Cir. 1993). Because
Wigginton fails to identify any state or federal law that placed defendants on
                                        9
    Case: 19-60268       Document: 00515474748          Page: 10     Date Filed: 07/01/2020



                                       No. 19-60268
notice that his alleged contractual right to a fair tenure-review process was a
constitutionally-protected interest, we reverse.
       In order to have a property interest in a benefit, “a person . . . must have
more than an abstract need or desire for it,” and he must be able to establish
“more than a unilateral expectation” that he would receive it. Bd. of Regents of
State Colls. v. Roth, 408 U.S. 564, 577 (1972). To succeed on his substantive
due process claim, Wigginton must show that he had a “legitimate claim of
entitlement” to the interest he asserts. Id. Property interests are created and
defined by “existing rules or understandings that stem from an independent
source such as state law.” Id. However, whether a state-created property
interest “rises to the level” of a constitutionally-protected interest is a matter
of federal constitutional law. Town of Castle Rock v. Gonzales, 545 U.S. 748,
757 (2005). 6
       By definition, the establishment of a discretionary tenure policy
demonstrates that “teachers without tenure are not assured of continuing
employment.” Staheli v. Univ. of Miss., 854 F.2d 121, 124 (5th Cir. 1988).
Discretionary tenure policies provide universities with the flexibility to grant
or deny tenure based on subjective criteria, rather than “restrict[ing] . . .
administrators’ discretion by objective criteria and mandatory language.”
Wicks v. Miss. Valley State Univ., 536 So. 2d 20, 23 (Miss. 1988). Consistent
with these principles, we have rejected claims by professors who argue that
positive annual reviews create a de facto right to tenure. See Whiting, 451 F.3d
at 345 (“[P]ositive annual reviews do not serve to generate a property interest



       6 In Regents of University of Michigan v. Ewing, 474 U.S. 214 (1985), Justice Powell
suggested in a concurrence that “substantive due process rights are created only by the
Constitution.” Id. at 229 (Powell, J., concurring) (emphasis added). Since then, however, this
circuit has held that substantive due process rights can be derived from state law, and are
therefore treated in the same manner as rights that give rise to a procedural due process
claim. See Schaper v. City of Huntsville, 813 F.2d 709, 718 (5th Cir. 1987).
                                             10
    Case: 19-60268       Document: 00515474748          Page: 11     Date Filed: 07/01/2020



                                       No. 19-60268
in tenure.”); Staheli, 854 F.2d at 124 (rejecting a professor’s claim that the
University had an “informal tenure obligation” because he met the policy’s
specific standards of excellence and his department chairman had “assured
him that his progress [toward tenure] was satisfactory”).
       Though an automatic or non-discretionary tenure policy may give rise to
a protected property interest, see Honore v. Douglas, 833 F.2d 565 (5th Cir.
1987), the University’s policies and guidelines clearly indicated that Wigginton
was not guaranteed tenure. The policies and guidelines explained that even
professors who meet the tenure criteria may not be “automatically fitted or
needed to serve the present and future needs of the University’s programs.”
Moreover, Wigginton’s tenure evaluation process was based on a qualitative
assessment, and the policies and guidelines made clear that he was not
guaranteed tenure simply by fulfilling a specific set of numerical criteria. Id.
The University’s tenure system thus demonstrates the “inexorable internal
logic” of a tenure system: “The whole purpose of the distinction between
tenured and non-tenured faculty [is] to give the University discretion over the
employment of non-tenured teachers.” Staheli, 854 F.2d at 124–25.
       The district court acknowledged that Wigginton did not have a protected
property interest in “continued employment,” 7 but it concluded that he
presented sufficient evidence to establish a different kind of protected
interest—an interest in “a fair merit-based inquiry free from irrationality as to
whether he should receive tenure and promotion.” We hold that the district
court erred in denying defendants’ motion for qualified immunity because



       7 It is well-established that a tenure-track employee in Mississippi does not have a
property interest in continued employment. See Whiting, 451 F.3d at 344 (“Mississippi law is
clear that neither state legislation nor state regulations create a legitimate expectation of
continued employment for a non-tenured faculty member.”); Wicks, 536 So. 2d at 23 (citing
Miss. Code. Ann. § 37-101-15(f) for the principle that state law “does not create a legitimate
expectation of continued employment for a non-tenured employee”).
                                             11
   Case: 19-60268     Document: 00515474748      Page: 12   Date Filed: 07/01/2020



                                  No. 19-60268
there was neither controlling authority nor a robust consensus of persuasive
authority that placed Wigginton’s rights beyond debate. See Morgan, 659 F.3d
at 371–72, 382; Pearson v. Callahan, 555 U.S. 223, 242 (2009) (permitting
courts to determine whether a right is clearly established before determining
whether a constitutional violation occurred).
        In Klingler v. University of Southern Mississippi, an unpublished
decision issued in 2015, we observed that Mississippi law recognizes that an
employee’s “contract rights . . . constitute enforceable property interests, and
‘employee manuals become part of the employment contract, creating contract
rights to which employers may be held.’” 612 F. App’x 222, 227–28 (5th Cir.
2015) (footnote omitted) (first citing Univ. of Miss. Med. Ctr. v. Hughes, 765 So.
2d 528, 536 (Miss. 2000); then quoting Whiting, 451 F.3d at 345). We have also
been clear, however, that not all employment contracts or manuals rise to a
vested property right. Protected property interests are “not incidental to public
employment,” Muncy v. City of Dallas, 335 F.3d 394, 398 (5th Cir. 2003), and
the Mississippi Court of Appeals has explicitly held that “[t]he mere existence
of a faculty handbook does not create [a protected property interest].” Suddith
v. Univ. of S. Miss., 977 So. 2d 1158, 1171 (Miss. Ct. App. 2007) (emphasis
added). “In determining whether statutes and regulations limit official
discretion, the Supreme Court has explained that we are to look for ‘explicitly
mandatory language . . . .’” Ridgely v. FEMA, 512 F.3d 727, 735 (5th Cir. 2008)
(quoting Ky. Dep’t of Corrs. v. Thompson, 490 U.S. 454, 463 (1989)). In other
words, “[i]t matters what the handbook actually says.” Suddith, 977 So. 2d at
1172.
        Wigginton fails to cite “explicitly mandatory language” in his tenure
policies that created a clearly-established property interest. See Ridgely, 512
F.3d at 735. To support his claim, he points to the University’s “understanding
that good faith is a requirement for all facets of [the tenure] policy.” He also
                                       12
   Case: 19-60268     Document: 00515474748       Page: 13   Date Filed: 07/01/2020



                                   No. 19-60268
observes that the University’s policies and guidelines established specific
criteria for tenure, arguing that the defendants were required to apply that
criteria in a consistent manner.
      We have rejected substantive due process claims brought by tenure-track
employees who assert that similar contractual language or tenure procedures
gave rise to a clearly-established protected property interest. In Klingler, for
example, citing Whiting, 451 F.3d at 346, we rejected a tenure-track employee’s
claim that he had a protected property interest in “satisfy[ing] the tenure
criteria” promulgated by his employer. 612 F. App’x at 228. Like Wigginton,
the plaintiff in Klingler was employed by a university with a discretionary
tenure policy, which meant that “the decision over his continued employment
[was] entirely within the discretion of the board.” Id. Because Klingler had no
“legitimate expectation of attaining tenure,” we held that “[i]t follows, a
fortiori, that Klingler could have no legitimate expectation in an opportunity
to satisfy the tenure criteria.” Id. (first emphasis added). We have also held
that a university’s failure to follow its own internal rules does not always
establish to a due process violation. See Levitt v. Univ. of Tex. at El Paso, 759
F.2d 1224, 1230 (5th Cir. 1985). And, outside of this circuit, courts have
resisted the efforts of plaintiffs to “construct a property interest out of
procedural timber.” Bunger v. Univ. of Okla. Bd. of Regents, 95 F.3d 987, 990–
91 (10th Cir. 1996). Against this backdrop, Wigginton fails to demonstrate that
the language in his contract that allegedly guaranteed him a “fair process of
tenure review” gave rise to a clearly-established property right.
      Wigginton cites a number of additional cases to support his claim that
his constitutional rights were clearly established, but those cases are similarly
unavailing. As the party defending against a claim of qualified immunity,
Wigginton bears the burden of demonstrating that clearly-established law
placed defendants on notice that they were violating his protected property
                                       13
   Case: 19-60268    Document: 00515474748     Page: 14   Date Filed: 07/01/2020



                                No. 19-60268
interest. Morrow v. Meachum, 917 F.3d 870, 874 (5th Cir. 2019). The cases he
relies upon do not define his asserted property right with sufficient
particularity to defeat defendants’ qualified immunity defense. See Morgan,
659 F.3d at 372.
      First, though Wigginton cites Honore v. Douglas to support his claim that
his property interest was clearly established, that case involved an automatic
tenure process—not the discretionary process at issue here. 833 F.2d at 569.
Likewise, in Spuler, we rejected the plaintiff’s argument that his employment
manual established a property interest in a “reasonable expectation of
achieving tenure if he was qualified.” 958 F.2d at 106. We held that the
handbook, which gave the administrators the right to grant or deny tenure as
they chose, “bestowed no contractual rights on [plaintiff] and no concomitant
obligations on the University.” Id. at 107. And though we recognized that
employment contracts may create clearly-established property rights in
Klingler, that case dismissed a claim that was similar to Wigginton’s, further
undermining Wigginton’s argument that defendants were on notice of his
constitutional rights. 612 F. App’x at 227 (holding that plaintiff had no
property interest in satisfying the tenure criteria outlined in his employment
handbook).
     Moreover, to the extent that the district court relied upon our decision in
Harrington v. Harris to conclude that Wigginton’s property right was clearly
established, there are several distinguishing circumstances in that case that
set it apart from Wigginton’s. In Harrington, a group of tenured professors
argued that their employer, Texas Southern University, awarded merit-based
pay increases in an arbitrary and capricious manner. 118 F.3d 359, 368 (5th
Cir. 1997). We assumed without deciding that plaintiffs “had a property
interest in a rational application of the university’s merit pay policy.” Id.
Unlike Wigginton, however, the plaintiffs in Harrington already had tenure,
                                      14
    Case: 19-60268    Document: 00515474748       Page: 15   Date Filed: 07/01/2020



                                  No. 19-60268
giving them a stronger claim to a clearly-established protected property
interest. See Levitt, 759 F.2d at 1231 (holding that tenured employees have a
constitutional interest in continued employment). The court in Harrington also
reached its decision without conducting any analysis regarding the plaintiffs’
property right, assuming that a property right existed because the defendants
failed to contest it. 118 F.3d at 368. In light of these distinctions, we decline to
find that Harrington defined the contours of Wigginton’s constitutional rights
with enough specificity to place defendants on notice. See Morgan, 659 F.3d at
371–72.
      Wigginton cites a handful of Sixth Circuit cases involving similar claims,
but those cases also fail to persuade. In Purisch v. Tennessee Technological
University, the Sixth Circuit held that a professor “who is eligible for tenure
consideration” may have “some minimal property interest in a fair tenure
review process.” 76 F.3d 1414, 1423 (6th Cir. 1996); see also Webb v. Ky. State
Univ., 468 F. App’x 515, 521 (6th Cir. 2012). But the Sixth Circuit reached that
conclusion in cases involving procedural due process claims—not the
substantive due process claim at issue here. Though property interests may be
established in the same manner for both substantive and procedural due
process claims, see Schaper v. City of Huntsville, 813 F.2d 709, 716 (5th Cir.
1987), Wigginton’s claims are materially distinct from the interests identified
in Purisch and Webb. He does not argue that the defendants failed to provide
him with the required tenure review process—indeed, he admits that he
received several rounds of appeals and hearings. In Purisch itself, the Sixth
Circuit rejected the plaintiff’s claims, concluding that he had been given
sufficient process when the University afforded him the opportunity to present
his tenure-related grievance orally and in writing. 76 F.3d at 1424; see also
Webb, 468 F. App’x at 521–22 (holding that plaintiff who was provided with
opportunity to appeal a tenure decision was not deprived of a property
                                        15
   Case: 19-60268      Document: 00515474748    Page: 16   Date Filed: 07/01/2020



                                 No. 19-60268
interest). Even if these out-of-circuit cases supported Wigginton’s claim, they
do not constitute robust, persuasive authority sufficient to defeat a motion for
qualified immunity. Morgan, 659 F.3d at 371; al-Kidd, 563 U.S. at 742.
      In Spuler, we held that tenure-track employees face an uphill battle
when challenging the denial of tenure under a discretionary tenure system.
“[I]n future challenges, officials formulating tenure decisions in circumstances
similar to the instant case will likely benefit from qualified immunity.” 958
F.2d at 108. Because Wigginton has failed to demonstrate that clearly-
established law placed defendants on notice that he had a protected property
interest, we reverse the district court’s denial of their qualified immunity
defense.
                                      IV.
      For the foregoing reasons, we REVERSE and RENDER judgment in
favor of defendants.




                                      16